DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed April 29, 2022, Claims 1, 9, and 15 have been amended.  Now, claims 1-20 remain pending and allowed.

Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed April 29, 2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
generating a current interactive and customized diagnosis object (ICDO) comprising a treatment schedule for a patient by combining a set of previous ICDOs from the patient, wherein each ICDO has a structure which defines elements that are used to diagnose a symptom of the patient and match the patient with a treatment;

monitoring a status of the patient in real time via an internet of things network associated with the patient that automatically collects and enters patient status data into a current ICDO of the patient, the current ICDO comprising set of individual treatment technique preferences of the patient machine learned from historical events of the patient that differed and that complied with historic treatment schedules of the patient, the internet of things network comprising at least one wearable sensor that transmits data to the current ICDO through the network, the internet of things network being configured to detect an actual event of the patient differing from the treatment schedule, the actual event compromising an action by the patient that deviates from the treatment schedule, wherein some of the previous ICDOs from the patient are deleted over time as the patient makes progress with treatment of the medical condition, leaving a set of currently valid ICDOs from which the current ICDO is derived;
modifying, in real time, the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules derived from the set of currently valid |CDOs to compensate for the differing event, the learned set of rules comprising the set of individual treatment technique preferences of the patient and, the adjusting comprising exchanging one element of the treatment schedule for a new element compromising an action by the patient that brings the patient into alignment with a net effect of the initial treatment schedule, the exchanged element being optimized for treatment effectiveness, and patient comfort, and historical successfulness based on the treatment technique preferences of the patient; and

providing the modified treatment schedule to the patient in real time,
are not disclosed or suggested by the prior cited art references Fontanesi or Beiski or Lozano.
	Fontanesi teaches utilizing the method for providing treatment to a patient including healthcare services which includes obtaining and recording data from the patient relating to background data, such as demographics, insurance information and medical history; staging and diagnosing the patient's ailment; obtaining and recording data relating to the patient's quality of life and economics; obtaining a range of preferred treatments based upon the staging, quality of life and economic data; and providing treatment to the patient. After treatment, second quality of life and economic data are obtained, recorded, and utilized to amend the range of preferred treatments to maximize the second quality of life and economic factors. In an alternative embodiment, the method and system include means for timing the delivery of treatment and for conditioning payment to the healthcare provider upon completion of the treatment within prescribed time periods.
	Beiski teaches a monitoring system embodying a method of this invention for monitoring predetermined patients with mental and/or behavioral disorders by accessing, analyzing and monitoring their measured input through a plurality of sensors inherent in most personal mobile devices is provided. The measured input may represents values attributed to at least one physical behavior of the patient that is representative of a symptom of at least one mental/behavior health condition. The measured input can be used to establish a baseline and thresholds thereof that separates the at least one physical behavior into normative from ab-normative behavior for each predetermined patient.
	Lozano teaches computing a compliance score for a patient by a telemonitoring system based on biometric data, an indication that a nutrient is consumer, an indication whether the patient attends medical education class, an indication whether the patient attends medical staff appointment, and an indication whether the patient performs physical activity. A message that causes the compliance score to be displayed at a computing device is sent to facilitate a licensed medical professional in health-related determination related to the patient by the telemonitoring system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Baril, et al., “The Use of Activity Monitoring and Machine Learning for the Functional Classification of Heart Failure”, University of Toronto (Canada), Pages 1-203, 2018 teaches a remote patient monitoring system (RPMS), to support data collection;
B.	Automated disease management system (US 20020049615 A1) teaches automated disease management. A disease management system includes an organizational author that creates disease management pathways having several phases, each pathway designed to manage a particular disease, a case manager that manages patients as they progress along a pathway and a care provider that provides medical or other care for the patient as the patient progresses through the phases of the pathway. The system also includes a system administrator and server that organize that flow and operation of the system.
C.	Systems and methods for diagnosing medical conditions (US 6754655 B1) teaches aiding a clinician in the diagnostic process by providing the clinician with information about the available clinical procedures that most improve the clinician's ability to reach a correct diagnosis. Specifically, the systems described herein include software tools that can process information about the patient, including age, sex, symptoms, and prior medical history, and information about the known findings associated with different possible medical conditions, and based on this information, rank the other findings that can be ascertained by the clinician to point out to those findings that are most likely to disambiguate between the multiple candidate disease and lead to the correct diagnosis.
D.	Systems, methods and computer program products for guiding selection of a therapeutic treatment regimen based on the methylation status of the DNA (US 20050021240 A1) teaches products for guiding selection of a therapeutic treatment regimen or a preventive therapeutic treatment regimen are disclosed. The method comprises (A) providing to a computing device comprising a first knowledge base comprising information about a plurality of different methylation statuses at selected sites of the DNA in cells with a known disease or medical condition and/or healthy cells, a second knowledge base comprising a plurality of expert rules for evaluating and selecting a type of disease or medical condition based on the methylation status at selected sites of the DNA of a patient, (B) generating in said computing device a ranked listing of diseases or medical conditions based on the information about the methylation status at selected sites of the DNA of the patient, the first knowledge base and the second knowledge base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624